          Case: 3:19-cr-00155-jdp Document #: 24 Filed: 08/18/20 Page 1 of 1
                              U.S. Department of Justice

                                                                                          Telephone 608/264-5158
                              Scott C. Blader                                                  TTY 608/264-5006

                              United States Attorney                       Administrative Facsimile 608/264-5183
                                                                            Civil Division Facsimile 608/264-5724
                              Western District of Wisconsin             Criminal Division Facsimile 608/264-5054

 Address:
 222 West Washington Avenue
 Suite 700
 Madison, Wisconsin 53703


                                              August 19, 2020

Nathan Otis
Nicholson, Gansner & Otis, S.C.
22 East Mifflin Street
Suite 90
Madison, WI 53703

        Re:       United States v. Austin Hedges
                  Case No.: 19-cr-00155-jdp

Dear Mr. Otis:

       Pursuant to your request and the Court’s order, the purpose of this letter is to
provide supplemental notice pursuant to Rule 16(a)(1)(G) of the government’s intent to
use expert testimony during its case-in-chief at trial.

        The government intends to call ATF Special Agent Anthony Rotuno as an expert
in this case. He will testify that the guns seized in this case were manufactured outside
the state of Wisconsin, and thus traveled in and affected Interstate Commerce.
Additionally, he will testify that each of the guns constitutes a firearm under 18 U.S.C.
§ 921(a)(3).

       These opinions are based on Rotuno’s training and experience as described in his
CV, a visual inspection of the firearm and ammunition, and consultation of data bases
and reference manuals that other experts rely on.

       Rotuno’s report was previously provided to you in discovery. His CV is
attached.

                                                   Very truly yours,

                                                   SCOTT C. BLADER
                                                   United States Attorney

                                            By:              /s/
                                                   ELIZABETH ALTMAN
                                                   Assistant United States Attorney
